DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-17 are presented for examination.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites in the preamble “… according to claim 1, wherein the compound represented by the formula (I) comprises a compound represented by the following formula (II) …..”. The transitional language “represented by” is closed claim language which indicates that the structure is limited to what is shown. The transitional claim language “comprising” in open claim language which includes derivatives. The sequence of “represented by” (closed language). “comprising” (open language) then followed by closed claim language (“represented by”) is confusing because it is unclear 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 5-17 are rejected under 35 U.S.C. 103 as being unpatentable over Hyon et al. (JP 2011030557A; cited in the IDS filed 8/14/2018; machine translation provided) in view of Sjogren et al. (US 20060134596), as evidenced by Sigma.
Hyon teaches a method for freezing and preserving human mesenchymal stem cells and human fat-derived stem cells without using a harmful preservative such as DMSO or an animal-derived component. A carboxylated ε-poly-L-lysine is provided at 10 w/w% in a DMEM medium to provide a freezing solution having low toxicity. The carboxylated polyamine is formed by reacting ε-poly-L-lysine with succinic anhydride to replace 60% or more of the amino groups with a carboxy group. Also included in the 
The amino group of polylysine is reacted with a dicarboxylic anhydride for partial carboxylation of the polyamine. The carboxylation is preferably from 50 to 99 mol% including the range of 58 to 76 mol% (page 5, mid first paragraph).
This disclosure meets the limitations of claims 1 and 11, both in part, where a compound having both amino and carboxyl groups is formed by reacting ε-poly-L-lysine with a dicarboxylic anhydride (claim 1, in part) to replace from 58 to 76 mol% of one or more of the amino groups with a carboxy group. This range of replacement overlaps the claimed range of from 50% to 75% (claim 3). The carboxylated amine is present at 10% by weight which is a specie that anticipates the claimed range of 2 to 40% (claim 9, in part). 
Preferably the dicarboxylic anhydride is succinic acid but other anhydrides can be used to include acetic anhydride, maleic anhydride, citric anhydride, glutaric anhydride, malic anhydride and fumaric anhydride (mid first paragraph).
The selection of glutaric anhydride is easily envisaged by the ordinary artisan from a small genus of seven. Glutaric anhydride meets the limitations of claims 1 and 11, in part, alternative (c) of claim 1 and the limitations of claim 2 where for each structure all R groups are H.
The a cryoprotectant such as glycerol, ethylene glycol, propylene glycol, trehalose and sucrose and DMSO is present at 1 to 20% w/w in the preservation composition. Assuming that the density of water is 1 g/ml, 20% is equivalent to 
Regarding sucrose with a molecular weight of 342 mole per gram, the sucrose is present in a range of 0.3 to 0.58 M which is a range that overlaps the claimed range of 0.1 to 1 M (claim 8). 
The method comprises combing the hMSCs with the preservation solution and the temperature is lowered to -80 degrees C at a cooling rate of 2 degree C/minute. The frozen cell mixture was thawed quickly in a 37 degree C warm bath (pages 5-6, adjoining paragraph; claims 11 and 12) where the cells were held at -80 degrees C for one week (e.g., preservation of the cells as in claim 17).
Hyon does not teach that that Ficoll is the selected polymer (claims 1 and 11; to an epichlorohydrin sucrose polymer), with a molecular weight between 10,000 and 1,000,000 (claim 5) is present in an amount of 1 to 30% by weight in the cryopreservation medium (claim 9), or specifically where sucrose is the selected cryoprotectant (claim 8).
Sjogren teaches compositions and a method for the vitrification of cells that can subsequently be thawed (abstract).
The method is applicable to stem cells including blastocyst-derived stem cells ([0009]).

In a specific embodiment the cryoprotectant is sucrose at a concentration of about 0.02 M to 1 M which overlaps the claimed range of 0.1 to 1 M (claim 8). Other concentration ranges include 0.1 M to 0.8 M which is a specie that anticipates the claimed range ([0030]).
The vitrification solution also contains a viscosity-adjusting agent to include ficoll, Percoll, albumin, polyvinyl pyrrolidone, gelatin and glycerol ([0032]).
In a preferred embodiment the viscosity-adjusting agent is ficoll in a concentration range of about 150 mg/ml which includes 100 mg/ml or 50 mg/ml, etc.. ([0033]). Assuming a density of 1g/ml for an aqueous solution, 150 mg/ml is 0.015 g per 1 g of water which is a percentage of 1.5% which is a specie that anticipates the claimed range of 1 to 30 % by weight of the epichlorohydrin-crosslinked sucrose polymer, ficoll (claim 9).
Sigma teaches Ficoll is a polymer formed by the copolymerization (e.g., crosslinked) of sucrose and epichlorohydrin having a molecular weight of between 400,000 +/- 100,000 which anticipates the claimed range of 10,000 to 1,000,000 (claim 5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select ficoll as the added polymer and sucrose as the cryoprotecting agent in the composition and method for preserving MSCs (e.g., animal cells) as taught by Hyon. The ordinary artisan would have been motivated to do so because Hyon teaches that ficoll can be selected as the added polymer and Sjogren 
As noted glutaric anhydride is easily envisaged alternative from a small genus of seven for the selection for the carboxylation of polylysine. Further, its selection is motivated by obviousness-to-try. The ordinary artisan is presented with a finite number of known options for polylysine carboxylation that are within her or his technical grasp that lead to a predictable anticipated success (MPEP 2143 I E).
While the references listed above do not specifically teach the limitations that the freezing step is accomplished by lowering the temperature at a cooling rage of from 5 degrees C/minute to 50 degrees/minute (claim 15) or thawing by elevating the temperature at a rate of 5 to 100 degrees C (claim 16), one of ordinary skill in the art would recognize the rates of raising and lowering the temperature is an optimizable variable dependent on the degree of rapidity to accomplish freezing and thawing. It is noted that Hyon teaches a cooling rate of 2 degree C/minute and thawing the frozen cells quickly in a 37 degree C warm bath. This is a starting point to achieve the desired optimizations of the cooling and thawing rates. Hence, this is motivation for someone of ordinary skill in the art to practice or test the parameter values widely to find those that are functional or optimal which then would be inclusive or cover that values as instantly claimed. Absent any teaching of criticality by the Applicant concerning the cooling and thawing rates, it would be prima facie obvious that one of ordinary skill in the art would recognize these limitations are an optimizable variable which can be met as a matter of routine optimization (MPEP § 2144.05 (II)(B).
The combination of references is silent regarding the characteristics that the carboxylated polylysine is a polyampholyte (claim 1), that animal cell cryopreservation solution has a glass transition point from -135 to -80 degrees C  (claim 10), that the freezing of the animal cells in the prior art cryopreservation medium comprises freezing the animal cells in a vitreous state by lowering the temperature (claim 13) and that the step of raising the temperature is accomplished without recrystallization (claim 14) but meets the claimed limitations because the claimed components are in the prior art animal cell preservation solution and the combination of animal cells and cryoprotectant solution are frozen by lowering the temperature and thawed by raising the temperature which indicates that the claimed characteristics should be present in the prior art invention as also  as those instantly claimed. In this case, burden is shifted to the Applicant to distinguish the instant invention over the prior art. 
It is noted that In re Best (195 USPQ 430) and In re Fitzgerald (205 USPQ 594) discuss the support of rejections wherein the prior art discloses subject matter which there is reason to believe naturally includes functions that are newly cited or is identical to a product instantly claimed.  In such a situation the burden is shifted to the applicants to "prove that subject matter shown to be in the prior art does not possess characteristic relied on" (205 USPQ 594, second column, first full paragraph). 
Claims 1-17 are rejected under 35 U.S.C. 103 as being unpatentable over Hyon et al. (JP 2011030557A) in view of Sjogren et al. (US 20060134596), as evidenced by Sigma, as applied to claims 1-3 and 5-17  above, and in further view of Suzuki et al. (“Development of a Novel Polymer in a stabilized Vitrified State” Lecture abstracts of the 60th Seminar and annual Meeting of the Japanese Society for Cyrobiologyy and Cryotechnology”, May 2015, page 19, B11; machine translation; IDS filed 9/14/2018).
The disclosure by Hyon is discussed supra meeting the limitations of claims 1 and 11, both in part with respect to alternatives (a) and (b) in claim 1-3, 5-9, 12 and 17 for the reasons stated supra. Hyon teaches that the preferred carboxylating agent is succinic anhydride supra.
Hyon modified by Sjogren does not teach that the polylysine carboxylating agent is butyl succinic anhydride (1(a)) or a combination of butyl succinic anhydride and butyl succinic anhydride (1(b)).
Suzuki teaches that carboxylated polyamines have a low toxicity and a high cryoprotective effect. Carboxylated polylysine is an ampholyte polymer having both positive and negative charges in one molecule. It is reasonably a polyampholyte (claim 1) as multiple free amines and carboxylated amines exist in the molecule. Carboxylated polylysine when frozen in a medium with cells causes a survival rate about the same as DMSO. It also has little effect on differentiation and has an excellent effect for cryopreservation for clinical application.  When freezing cells it is undesirable to have crystallization. Sucrose, ethylene glycol or the like have been used at high concentrations to suppress the crystallization of ice. However, they can be toxic at high concentrations. A study was undertaken to assess the effective of the ampholyte on ice crystal formation (page 1 first paragraph).
Polylysine was reacted with butyl succinic anhydride to synthesize BSA-PLL. The BSA-PLL was mixed with various concentrations of ethylene glycol and 0.5 M sucrose to form a vitrification solution and was cooled to -120 degrees C at a rate of 10 degrees C per minute (this rate of cooling is a specie that anticipates the claimed range of 5 to 50 degrees C/minute (claim 15). It was found the presence of DMGA-PLL suppresses crystallization  even in the presence of 5 M ethylene glycol. Vitrification was suppressed until the concentration of ethylene glycol was 6.5 M or more (page 1, second paragraph).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ butyl succinic anhydride as an alternative to succinic anhydride  or with succinic anhydride as the carboxylating agent(s). The ordinary artisan would have been motivated to substitute butyl succinic anhydride for succinic anhydride because each composition is known to have the same function, causing the carboxylation of polylysine to create as effective cryoprotectant for animal cells. Hence, the substitution is no more than the predictable use of prior art elements according to their established functions resulting in the simple substitution of one known element for another for a predictable result. The ordinary artisan would have had a reasonable expectation that one could successfully employ butyl succinic anhydride for succinic anhydride because due to their close structural similarity and Suzuki teaches that it is an effective cryoprotectant that suppresses ice formation.
Alternatively, the ordinary artisan would have been motivated to combine succinic anhydride with butyl succinic anhydride to effect carboxylation of polylysine to form a cryoprotectant. Since the composition components are known, it is considered prima facie obvious to combine them into a single composition useful for the very same purpose. At least additive effects would have been reasonably expected. In re Kerkhoven, 205 USPQ 1069 (CCPA 1980). The ordinary artisan would have had a reasonable expectation that one conclude both types of anhydrides to be cryoprotectants for the freezing and thawing of animal cells due to their close structural similarity and the effect of suppressing crystallization.
While the references listed above do not specifically teach the limitation of the ratio of butyl succinic anhydride and succinic anhydride is in a range from 2/30 to 40/30 when both are used as the carboxylating agent (claim 4), one of ordinary skill in the art would be motivated to test ratios due to the more hydrophobic nature of the butyl succinic anhydride (do to the hydrophobic butyl group). Hence, this is motivation for someone of ordinary skill in the art to practice or test the parameter values widely to find those that are functional or optimal which then would be inclusive or cover that values as instantly claimed for the thawing rate and the ratio of butyl succinic anhydride and succinic anhydride. Absent any teaching of criticality by the Applicant concerning the thawing rate or the ratio of butyl succinic anhydride to succinic acid it would be prima facie obvious that one of ordinary skill in the art would recognize these limitations are an optimizable variable which can be met as a matter of routine optimization (MPEP § 2144.05 (II)(B).
Claims 1-17 are rejected under 35 U.S.C. 103 as being obvious over Matsumura et al. (US 20180160676; cited in the IDS filed 8/14/2018) in view of Hyon et al. (JP 2011030557A) and Sjogren et al. (US 20060134596), as evidenced by Sigma.
The applied reference has a common inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
At [0011], Matsumura teaches a vitrified state stabilizing agent for an animal cell cryopreservation solution (instant claim 13), comprising at least one polyampholyte comprising amino groups and carboxyl groups in the same molecule, selected from the group consisting of the following (a), (b) and (c): 
(a) at least one carboxylated polyampholyte resulting from reaction of ε-poly-L-lysine with butyl succinic anhydride;
 (b) at least one carboxylated polyampholyte resulting from reaction of ε-poly-L-lysine with butyl succinic anhydride and succinic anhydride; or 
(c) at least one carboxylated polyampholyte resulting from reaction of ε-poly-L-lysine with a compound represented by the following formula (I): 

    PNG
    media_image1.png
    266
    355
    media_image1.png
    Greyscale
( instant claim 1, in part).
In a preferred embodiment ([0012]), the vitrified state stabilizing agent is the compound of formula II:

    PNG
    media_image2.png
    185
    361
    media_image2.png
    Greyscale
(instant claim 2).
The at least one polyampholyte has a percentage of carboxylated amino groups among the amino groups in the side chains of -poly-L-lysine, in the range of from 50% to 75% ([0013]; instant claim 3).
When the at least one carboxylated polyampholyte resulting from reaction of ε-poly-L-lysine with butyl succinic anhydride and succinic anhydride has a ratio B/A of a number B of carboxylated amino groups resulting from reaction with butyl succinic anhydride among the amino groups in the side chains of -poly-L-lysine to a number A of carboxylated amino acids resulting from reaction with succinic anhydride among the amino groups in the side chains of poly-L-lysine, in the range of from 2/30 to 40/30 ([0014]; instant claim 4). 
Ethylene glycol or propylene glycol are present in a concentration of 3 to 8 M ([0016]; instant claims 6 and 7).
Sucrose is presented in a concentration of 0.1 to 1 M ([0017]; instant claim 8).
The polyampholyte is present in a concentration of 2 to 40% ([0081]; instant claim 9, in part).
Matsumura teaches a method for cryopreserving animal cells by combining the animal cells in the animal cell cryopreservation solution by lowering the temperature (instant claims 11 and 13) and then thawing the resultant frozen animal cells by elevating the temperature ([0022]; instant claim 12).
Thawing occurs without recrystallization ([[0024]; instant claim 14).
The rate of freezing the animal cells in the solution is 5 to 50 degrees C/minute ([0025]; instant claim 15) and the rate of thawing is by elevating the temperature at a rate of 5 to 50 degrees C ([0026]-[0027]).
the rate of thawing is by elevating the temperature at a rate of 5 to 100 degrees C ([0026]; instant claim 16).
Figures 2-5 and 7 show that the temperature for the animal cells with various embodiments of the cryopreservation solution is at least -80 degrees C which is interpreted as preservation (instant claim 17).
Matsumura does not teach that the cryopreservation solution also contains at least one epichlorohydrin-crosslinked sucrose polymer macromolecule (claim 1) with a molecular weight range of from 10,000 to 1,000,000 (claim 5) that is present in an amount of 1 to 30% by weight in the cryopreservation solution (claim 9).
The disclosure by Hyon and Sjogren is discussed supra.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add Ficoll (an epichlorohydrin crosslinked sucrose polymer) at a molecular weight between 10,000 and 1,000,000 at a concentration of 1.5% in the cryoprotecting solution and method for preserving animal cells as taught by Matsumura. The ordinary artisan would have been motivated to do so because Hyon as evidence by Sigma teaches that ficoll with a molecular weight of 400,000 +/- 100,000 can be selected as an added polymer in  a polyampholyte-containing cryopreserving solution and Sjogren teaches that ficoll at 1.5% is a preferred viscosity-modifying agent for cryopreserving animal stem cells. The ordinary artisan would have had a reasonable expectation that one could successfully employ ficoll at 1.5% with a molecular weight between 400,000 +/- 100,000 in cryoprotecting solution in the composition and method of Matsumura because Hyon teaches it as an alternative to be added to a cryopreservation solution that contains a polyampholyte and Sjogren teaches in a preferred embodiment that ficoll is suitable for the vitrification of stem cells that are subsequently be thawed.
The combination of references is silent regarding the characteristics that animal cell cryopreservation solution has a glass transition point from -135 to -80 degrees C  (claim 10) but meets the claimed limitations because the claimed components are in the prior art animal cell preservation solution and the combination of animal cells and cryoprotectant solution are frozen by lowering the temperature and thawed by raising the temperature which indicates that the claimed characteristics should be present in the prior art invention as also  as those instantly claimed. In this case, burden is shifted to the Applicant to distinguish the instant invention over the prior art. 
It is noted that In re Best (195 USPQ 430) and In re Fitzgerald (205 USPQ 594) discuss the support of rejections wherein the prior art discloses subject matter which there is reason to believe naturally includes functions that are newly cited or is identical to a product instantly claimed.  In such a situation the burden is shifted to the applicants to "prove that subject matter shown to be in the prior art does not possess characteristic relied on" (205 USPQ 594, second column, first full paragraph). 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3 and 5-16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3 and 5-7 of copending Application No. 15577944 in view of Hyon et al. (JP 2011030557A) and Sjogren et al. (US 20060134596), as evidenced by Sigma. 
Claim 1 of ‘944 is drawn to a vitrified state stabilizing agent for animal cell cryopreservation solution comprising at least one polyampholyte being at least one carboxylated polyampholyte resulting from the reaction of ε-poly-L-lysine with a compound represented by formula (II):

    PNG
    media_image3.png
    214
    362
    media_image3.png
    Greyscale
(instant claims 1 and 2, in part where R1 and R2 are methyl for both formula (I) and formula (II) and the remaining R-groups of formula I are H. Claims 3 of ‘944 corresponds to instant claim 3.  Claim 6 of ‘944 teaches that ethylene glycol or propylene glycol is present in a concentration of 3 to 8 M (instant claims 6 and 7). Sucrose is present at 0.1 to 1 M in claim 7 of ‘944 (as in instant claim 8). 
Claims 9 and 10 of ‘994 correspond to instant claims 11 and 12 . Claim 11 of ‘944 corresponds to instant claim 13. Claim 12 of ‘994 corresponds to instant claim 14. Claims 13 and 14 of ‘994 correspond to instant claims 15 and 16. 
The claims of ‘994 do not teach that the cryopreservation solution also contains at least one epichlorohydrin-crosslinked sucrose polymer macromolecule (claim 1) with a molecular weight range of from 10,000 to 100,000 (claim 5) that is present in an amount of 1 to 30% by weight in the cryopreservation solution  where the polyampholyte is present in a concentration of 2 to 40$ by weight (claim 9).
The disclosure by Hyon and Sjogren is discussed supra.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add Ficoll (an epichlorohydrin crosslinked sucrose polymer) at a molecular weight between 10,000 and 1,000,000 at a concentration of 1.5% in the cryoprotecting solution where the polyampholyte is present in an amount of 2 to 40%. The ordinary artisan would have been motivated to do so because Hyon teaches that Ficoll can be selected as an added polymer in  a polyampholyte-containing cryopreserving solution and Sjogren teaches that Ficoll at 1.5% is a preferred viscosity-modifying agent for cryopreserving animal stem cells. The ordinary artisan would have had a reasonable expectation that one could successfully employ ficoll at 1.5% with a molecular weight between 400,000 +/- 100,000 in cryoprotecting solution in the composition and method of the claims of ‘994 because Hyon teaches it as an alternative to be added to a cryopreservation solution that contains a polyampholyte and Sjogren teaches in a preferred embodiment that Ficoll is suitable for the vitrification of animal stem cells that are subsequently be thawed.
The combination of references is silent regarding the characteristics that animal cell cryopreservation solution has a glass transition point from -135 to -80 degrees C  (claim 10) but meets the claimed limitations because the claimed components are in the prior art animal cell preservation solution and the combination of animal cells and cryoprotectant solution are frozen by lowering the temperature and thawed by raising the temperature which indicates that the claimed characteristics should be present in the prior art invention as also  as those instantly claimed. In this case, burden is shifted to the Applicant to distinguish the instant invention over the prior art. 
It is noted that In re Best (195 USPQ 430) and In re Fitzgerald (205 USPQ 594) discuss the support of rejections wherein the prior art discloses subject matter which there is reason to believe naturally includes functions that are newly cited or is identical to a product instantly claimed.  In such a situation the burden is shifted to the applicants to "prove that subject matter shown to be in the prior art does not possess characteristic relied on" (205 USPQ 594, second column, first full paragraph). 
This is a provisional nonstatutory double patenting rejection.










Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN HANLEY whose telephone number is (571)272-2508.  The examiner can normally be reached on Monday-Friday 8:30-5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on 571-272-0614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUSAN M HANLEY/Primary Examiner, Art Unit 1653